Memorandum. The order of the Appellate Division should be affirmed. Nothing in the State Constitution prohibits a municipality from reducing an employee’s compensation (cf. N. Y. Const., art. XIII, § 7). The statutory protection afforded by section 121 (subd. 2, par. [a]) of the Civil Service Law, relied on by petitioners, is expressly limited to classification or reclassification of any position, or to allocation or reallocation of a salary grade made pursuant to the provisions of article 8 of such law. That article authorizes the Director of the Classification and Compensation Division (Civil Service Law, § 118, subd. 1, par. [a]), or, on appeal from a determination of the director, the State Civil Service Commission (Civil Service Law, § 120, subd. 2) to make salary grade or position changes. The changes made herein (i.e., legislative repeal of Social Services Law, § 79-a [L. 1971, ch. 123, § 2] and elimination of petitioner’s incentive pay by resolution of the Suffolk County Legislature) do not fall within the ambit of article 8, and, thus, the factors which bring section 121 into play are not present. ,
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones} Wachtler, Rabin and Stevens concur.
Order affirmed, with costs, in a memora'ndum.